 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWayne Transportation, a Division of Wayne Corpo-ration and Floyd Wesley Johnson and MichaelPortanovaInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica, U.A.W., Local 721 and Floyd Wesley John-son and Michael Portanova. Cases 25-CA-14198, 25-CA-14267, 25-CB-4787, and 25-CB-408630 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe issue in this case' is whether the instantcontractual "Preferential Seniority" clause, whichaccorded superseniority for purposes of layoff andrecall to, inter alia, Respondent Union's recordingsecretary, trustees, sergeant-at-arms, and guide, islawful under the standards announced in GultonElectro- Voice. 2As a result of the application of the "PreferentialSeniority" clause in the selection of employees forlayoff, Charging Parties Johnson and Portanovawere laid off, even though they had greater em-ployment seniority than, inter alia, RespondentUnion's recording secretary, trustees, sergeant-at-arms, and guide. The parties stipulated that theseunion officers were retained exclusively because ofthe superseniority accorded them under the "Pref-erential Seniority" clause of the collective-bargain-ing agreement.The judge, relying in part on the Board's deci-sions in Limpco Mfg. Co.,3Otis Elevator Co.,4andAmerican Can Co.,5 determined that superseniorityfor layoff and recall may lawfully be granted to in-dividuals performing steward-type functions "aswell as other union officers for whom it can beshown are responsible for administration of thelocal union and the collective bargaining agree-ment" (emphasis added). The judge found that theunion officers in question here did participate, asOn 25 October 1982 Administrative Law Judge James L. Rose issuedthe attached decision. The General Counsel filed exceptions and a sup-porting brief, and Respondent Union filed a cross-exception and a sup-porting brief.The National Labor Relations Board has delegated its authority in thisproceeding to a three-member panel.The Board has considered the decision and the record in light of theexceptions and briefs and has decided to affirm the judge's rulings, find-ings, and conclusions only to the extent consistent herewith.266 NLRB 406 (1983).s Electrical Workers UE Local 623 (Limpco Mfg.), 230 NLRB 406(1977), enfd. sub nom. D'Amico v. NLRB, 582 F.2d 820 (3d Cir. 1978).4 231 NLRB 1128 (1977).' 244 NLRB 736 (1979).270 NLRB No. 28members of the Union's executive board,6in the"administration of the Union," and that the execu-tive board has some involvement in "Supervisingthe collective bargaining agreement." Based onthose findings, and notwithstanding his additionalfinding (to which the Respondents have filed noexceptions) that these union officers do not per-form any steward-type functions,7the judge con-cluded that the contractual award of superseniorityto them, for purposes of layoff and recall, waslawful. Accordingly, he dismissed the complaint inits entirety.Subsequent to the judge's issuance of his decisionin this case, the Board issued its Decision in GultonElectro- Voice, above, in which it overruled theabove-cited Board precedent relied on by the judgehere. In Gulton, the Board held that it would nolonger find lawful any contractual preferential se-niority clauses in which superseniority for layoffand recall is granted to union officers who do notperform steward or steward-like functions, i.e.,grievance processing or other on-the-job contractadministration responsibilities.Applying the standards set forth in Gulton to thefacts of the instant case, we find the grant of super-seniority to the union officers in question to be un-lawful.Operationally, the Company has approximately32 departments within 4 divisions: assembly, fabri-cation, service, and parts. In accordance with thecollective-bargaining agreement, there is one unionsteward for each department and shift, except thatcertain departments are consolidated for purposesof assigning a steward. In addition to these depart-ment stewards, there is a division steward for eachof the four divisions. Additionally, the contractprovides that there shall be a plant bargaining com-mittee, comprised of not more than five members:the union president, vice president, and three com-mitteemen. Finally, the collective-bargaining agree-ment acknowledges the existence and compositionof the Union's executive board which, as seen, iscomprised of the union president, vice president,recording secretary, financial secretary, trustees (3),sergeant-at-arms, and guide.The preferential seniority clause of the collec-tive-bargaining agreement grants superseniority forpurposes of layoff and recall to the following unionofficers, in the order designated:e The Union's executive board is comprised of the president, vicepresident, recording secretary, financial secretary, trustees (3), sergeant-at-arms, and guide.I The Respondents also have not excepted to the judge's finding thatRespondent Union agreed that the officers in question do not perform"steward type" functions. In any event, as seen infra, the record fullysupports the judge's finding that these officers do not perform any "stew-ard-like" duties.162 WAYNE CORP.1. President2. Vice President3. Committeemen (3)4. Recording Secretary5. Financial Secretary6. Trustees (3)7. Sergeant-At-Arms8. Guide9. Timestudy Stewards8Although not set forth in the above listing, de-partmental and divisional stewards are also express-ly granted superseniority under the contract.9With regard to the processing of grievances, thecollective-bargaining agreement provides that theunion committeemen, timestudy stewards, and de-partmental and divisional stewards shall be allowednecessary time off, with pay, in order to properlyprocess and service grievances under the contrac-tual grievance procedure. These officers, and theunion president, are the only union officers whoare assigned duties under the contractual grievanceprocedure. No mention is made of any participa-tion or involvement of the recording secretary,trustees, sergeant-at-arms, or guide in any aspect ofthe grievance processing.10The collective-bargain-ing agreement makes no reference whatsoever toany duties of these officers. Rather, the duties ofthese officers are established by the InternationalUnion's constitution.Under the International Union's constitution, therecording secretary is responsible, generally, forkeeping a record of the proceedings of the LocalUnion, conducting the general correspondence ofthe Local Union, and bringing to the attention ofthe general membership any correspondence uponwhich the membership must take action. The trust-ees have general supervision over all funds andproperty of the Local Union. 1They are required,semiannually, to audit (or cause to be audited by acertified public accountant) the financial records ofthe Local Union. The sergeant-at-arms is responsi-ble for taking charge of all Local Union propertynot otherwise provided for, and for introducing allnew members and visitors and assisting the presi-dent in preserving order when called upon to do·The parties have stipulated that only the contractual superseniorityaccorded the recording secretary, trustees, sergeant-at-arms, and guide isat issue here.9 Thus, the judge is incorrect in finding that "All the officers named inthe preferential seniority clause are members of the Union's ExecutiveBoard." As seen, the union bargaining committeemen, timestudy stew-ards, and departmental and divisional stewards are all named in the pref-erential seniority clause, although they are not members of the Union'sexecutive board.'0 Respondent Union, in its post-hearing brief to the judge, concedesthat these officers "do not perform direct grievance handling function."" The property referred to in this regard includes athletic and officeequipment and furniture.so. The guide is responsible for maintaining order,inspecting the membership receipts, and satisfyinghimself that all present are entitled to remain inLocal Union meetings.We find that none of the duties set forth underthe International's constitution for the officers inquestion involve the performance of steward-likefunctions; they do not entail on-the-job administra-tion of the collective-bargaining agreement.We also find that the testimonial evidence doesnot show that the officers in question have the typeof steward-like or on-the-job contract administra-tion responsibilities that would legitimize their su-perseniority under the standards set forth inGulton, above.Michael Burton, the recording secretary, testifiedthat it was his duty to take the minutes of theunion executive board and general membershipmeetings, and to make those minutes available tothe membership.12Union President Michael Rine-hart testified that the recording secretary corre-sponds with the International Union to "keep themupdated as far as what's going on in our plant andour contracts," and also posts notices of unionmeetings in the plant. Also, Rinehart testified thatwhile the recording secretary frequently typesgrievances, his role "generally" does not includethe processing of grievances.Rinehart did testify that the recording secretaryoccasionally substituted for, and performed certainduties of, the union president and vice president,when both of those officers were absent from theplant at the same time (approximately a half dozentimes during the past year, according to Rinehart).On one such occasion, the recording secretary"represented an employee on absenteeism" in a dis-ciplinary proceeding. The Board has long held thatan employee's occasional or sporadic substitutionfor a supervisor does not render that employee a su-pervisor.13Similarly, we hold that an intermittent,occasional performance of a steward-like duty, on asubstitute basis, by an individual whose primaryunion duties do not involve the performance ofsteward-like duties or on-the-job contract adminis-tration functions, does not warrant a finding thatsuch an individual has steward-like duties sufficientto legitimize an award of superseniority under thestandards set forth in Gulton, above.With regard to the trustees, sergeant-at-arms, andguide, Rinehart testified that the trustees do not"generally" participate in the processing of griev-Is None of the union trustees, nor the sergeant-at-arms or guide, testi-fied.15 See, e.g., Spector Freight System, 216 NLRB 551, 554 (1975); BostonStore, 221 NLRB 1126 fn. 2 (1975); Canonsburg General Hospital Assn.,244 NLRB 899, 900 (1979).163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDances. Otherwise, the duties of the trustees, as wellas those of the sergeant-at-arms and guide, as de-scribed by Rinehart and International official Wil-liam Osos, are essentially those set forth in theInternational constitution, as referred to above.Rinehart further testified that none of these officersperform any union duties during work hours.Thus, the evidence fully establishes that theduties of the union recording secretary, trustees,sergeant-at-arms, and guide do not materially relateto the on-the-job enforcement and administration ofthe collective-bargaining agreement at the plantlevel. Therefore, under the standards set forth inGulton Electro-Voice, above, the contractual super-seniority accorded these officers cannot be justifiedon the basis of the nature of their primary unionduties.Nor is such preferential seniority justified forthese officers on the basis of their additional capac-ities as members of the Union's executive board.The record establishes that the duties of the execu-tive board do not involve on-the-job enforcementand administration of the collective-bargainingagreement at the plant level. 14Consequently, we conclude that by maintainingand implementing the instant preferential seniorityclause with respect to the Union's recording secre-tary, trustees, sergeant-at-arms, and guide, Re-spondent Union has violated Section 8(b)(1)(A) and(2) of the Act, and Respondent Employer has vio-lated Section 8(a)(l) and (3) of the Act. Further-more, by according the above-specified officers su-perseniority under the instant preferential seniorityclause with respect to layoffs on or about 23 De-cember 1981 and 16 January 1982 and thereby af-fecting employees who would not have been affect-ed absent the implementation of that preferentialseniority clause, Respondent Employer discriminat-ed against employees in violation of Section 8(a)(3)and (1) of the Act, and Respondent Union therebyviolated Section 8(b)(2) and (1)(A).THE REMEDYHaving found that the Respondents have en-gaged in certain unfair labor practices, we shallorder that they cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.We have found that the superseniority clausehere in dispute is unlawful and we shall thereforeorder that the Respondents cease and desist from"' We note in this regard that the judge found that the executive boarddetermines whether to pursue a denied grievance to arbitration. Contraryto this finding of the judge, the record establishes that the executiveboard only makes recommendations to the general union membershipabout whether to pursue grievances to arbitration, and the membershipthen votes on that question.maintaining and enforcing such clause in their col-lective-bargaining agreement. We have also foundthat the unlawful superseniority clause was so ap-plied as to result in the layoff of employees, on orabout 23 December 1981 and 16 January 1982, whowould not have been laid off but for illegal dis-crimination depriving them of seniority. Conse-quently, we shall order that Respondent Employeroffer to reinstate any employees who would nothave been laid off but for the unlawful assignmentof superseniority to the recording secretary, trust-ees, sergeant-at-arms, and guide. Also, we shallorder that Respondent Union notify RespondentEmployer, in writing, that it has no objection tothe reinstatement of the employees who would nothave been laid off but for the unlawful assignmentof superseniority to the union officers in questionhere. Additionally, we shall order that the Re-spondents jointly and severally make affected unitemployees whole for any loss of earnings they mayhave sustained as a result of the discriminationagainst them. We shall also order that RespondentEmployer expunge from its files any reference tothe unlawful layoffs, and notify the affected em-ployees that this has been done and that the unlaw-ful layoffs will not be used as a basis for future per-sonnel actions against them. Backpay shall be com-puted in the manner established by the Board in F.W. Woolworth Co., 90 NLRB 289 (1950), with in-terest as provided in Florida Steel Corp., 231 NLRB651 (1977). See generally Isis Plumbing Co., 138NLRB 716 (1962). Also, in order to remedy in fullthe effects of the Respondents' unlawful conduct,Respondent Employer's backpay obligation shallrun from the effective date of the discriminationagainst affected unit employees to the time it makessuch recall offers, while Respondent Union's obli-gation shall run from such effective date to 5 daysafter the date of its notification to Respondent Em-ployer that it has no objection to the recall of unitemployees affected by the unlawful grant of super-seniority to union officers. Finally, we shall orderthat Respondent Employer cease and desist in anylike or related manner from interfering with, re-straining, or coercing its employees in the exerciseof rights guaranteed by Section 7 of the Act, andthat Respondent Union likewise cease and desistfrom restraining or coercing employees it repre-sents in the exercise of those same rights.CONCLUSIONS OF LAW1. Wayne Transportation, a Division of WayneCorporation is engaged in commerce within themeaning of Section 2(2) of the Act.2. Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.164 WAYNE CORP.3. By maintaining and enforcing a seniorityclause in their collective-bargaining agreement ac-cording superseniority to Respondent Union's re-cording secretary, trustees, sergeant-at-arms, andguide, Respondent Employer and RespondentUnion have engaged in, and are engaging in, unfairlabor practices within the meaning of Section8(a)(1) and (3) and Section 8(b)(lXA) and (2) of theAct, respectively; and by discriminating againstunit employees when Respondent Employer laidoff employees who would not have been affected ifthe collective-bargaining agreement had not ac-corded such superseniority, the Respondents en-gaged in further violations of the foregoing sec-tions of the Act.4. The foregoing unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERThe National Labor Relations Board herebyorders thatA. Respondent Employer, Wayne Transporta-tion, a Division of Wayne Corporation, Richmond,Indiana, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Maintaining and enforcing collective-bargain-ing provisions with Respondent Union, Internation-al Union, Automobile, Aerospace and AgriculturalImplement Workers of America, U.A.W. Local721, according superseniority to the Union's re-cording secretary, trustees, sergeant-at-arms, andguide.(b) Discriminating against any employees bylaying them off instead of the Union's recordingsecretary, trustees, sergeant-at-arms, or guide whensuch employees have greater seniority in terms oflength of employment than has one of the afore-mentioned union officials.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.(a) Jointly and severally with Respondent Unionmake Floyd Wesley Johnson, Michael Portanova,and any other unit employees, whole for any lossof earnings they may have suffered as a result ofthe discrimination against them, such earnings to bedetermined in the manner set forth in the section ofthis decision entitled "The Remedy," and offer toreinstate Floyd Wesley Johnson, Michael Portan-ova, and any other employees who would not havebeen laid off but for the unlawful assignment of su-perseniority to the recording secretary, trustees,sergeant-at-arms, or guide.(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Expunge from its files any reference to thelayoffs of any employees affected by the supersen-iority as applied to the Union's recording secretary,trustees, sergeant-at-arms, or guide, including the23 December 1981 and 16 January 1982 layoffs,and notify them in writing that this has been doneand that evidence of the unlawful layoffs will notbe used as a basis for future personnel actionsagainst them.(d) Post at its establishment in Richmond, Indi-ana, copies of the attached notice marked "Appen-dix A."15Copies of the notice, on forms providedby the Regional Director for Region 25, afterbeing signed by Respondent Employer's authorizedrepresentative, shall be posted by Respondent Em-ployer immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent Employer to ensure that the noticesare not altered, defaced, or covered by any othermaterial.(e) Post at the same places and under the sameconditions as set forth in paragraph A,2,(d), above,as soon as forwarded by said Regional Director,copies of the attached notice marked "AppendixB."(f) Mail signed copies of the attached noticemarked "Appendix A" to the Regional Directorfor Region 25 for posting by Respondent Union.(g) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps Respondent Employer has taken to comply.B. Respondent Union, International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, U.A.W., Local721, its officers, agents, and representatives, shall1. Cease and desist from(a) Maintaining, enforcing, or otherwise givingeffect to those clauses in its collective-bargainingagreement with Respondent Employer, Wayne" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTransportation, a Division of Wayne Corporation,according the Union's recording secretary, trustees,sergeant-at-arms, and guide superseniority with re-spect to layoff and recall.(b) Causing or attempting to cause RespondentEmployer to discriminate against employees in vio-lation of Section 8(aX3) of the Act.(c) In any like or related manner restraining orcoercing employees of Respondent Employer inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.(a) Jointly and severally with Respondent Em-ployer make Floyd Wesley Johnson, Michael Por-tanova, and any other unit employees whole forany loss of earnings they may have suffered byreason of the discrimination against them, such lostearnings to be determined in the manner set forthin the section of this decision entitled "TheRemedy."(b) Notify Respondent Employer in writing thatit has no objection to reinstating the affected unitemployees who but for the unlawful assignment ofsuperseniority would not have been laid off.(c) Post at its office and meeting halls used by orfrequented by its members and employees it repre-sents at Respondent Employer's Richmond, Indianafacility copies of the attached notice marked "Ap-pendix B."18Copies of said notice, on forms pro-vided by the Regional Director for Region 25,shall be posted by Respondent Union after beingduly signed by Respondent Union's representative,immediately upon receipt thereof. The foregoingnotice shall be maintained by Respondent Unionfor 60 consecutive days after posting in conspicu-ous places where notices to the above-describedmembers and employees are customarily posted.Reasonable steps shall be taken by RespondentUnion to ensure that the notices are not altered, de-faced, or covered by any other material.(d) Post at the same places and under the sameconditions as set forth in paragraph B,2,(c), above,as soon as forwarded by said Regional Director,copies of the attached notice marked "AppendixA."(e) Mail signed copies of the attached noticemarked "Appendix B" to the Regional Director forRegion 25 for posting by Respondent Employer.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps Respondent Union has taken to comply.I4 See fn. 15 above.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT maintain and enforce any clausein our collective-bargaining agreement with Inter-national Union, United Automobile, Aerospace andAgricultural Implement Workers of America,U.A.W., Local 721, according the Union's record-ing secretary, trustees, sergeant-at-arms, and guidesuperseniority with respect to layoff and recall.WE WILL NOT discriminate against any employ-ees by laying them off instead of the Union's re-cording secretary, trustees, sergeant-at-arms, andguide when such union officers do not in fact havemore seniority in terms of length of employmentthan the employees actually laid off.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, to FloydWesley Johnson, Michael Portanova, or any otheremployees who had more seniority in terms oflength of employment than the Union's recordingsecretary, trustees, sergeant-at-arms, and guide butwho were nevertheless laid off during layoffs im-plemented on or about 23 December 1981 and 16January 1982, and WE WILL do so without preju-dice to those who were discriminatorily laid off inthis manner.WE WILL jointly and severally with the Unionmake whole Floyd Wesley Johnson, Michael Por-tanova, or any other employees for any loss ofearnings they may have suffered as a result of thediscrimination practiced against them and in favorof the Union's recording secretary, trustees, ser-geant-at-arms, and guide, by paying each such em-ployee a sum equal to what they would haveearned had they not been discriminatorily laid off,less any interim earnings, plus interest.WE WILL expunge from our files any referenceto the layoffs of Floyd Wesley Johnson, MichaelPortanova, or any other employees who were laidoff as a result of the application of superseniorityto the Union's recording secretary, trustees, ser-geant-at-arms, and guide, and WE WILL notify suchemployees in writing that this has been done, and166 WAYNE CORP.that evidence of their unlawful layoff will not beused as a basis for future personnel actions againstthem.WAYNE TRANSPORTATION, A DIVI-SION OF WAYNE CORPORATIONAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT maintain and enforce any clausein our collective-bargaining agreement with WayneTransportation, a Division of Wayne Corporationaccording our recording secretary, trustees, ser-geant-at-arms, and guide superseniority with re-spect to layoff and recall.WE WILL NOT cause or attempt to cause the Em-ployer to discriminate against any employees by re-quiring that the collective-bargaining agreement beenforced so as to lay them off instead of the re-cording secretary, trustees, sergeant-at-arms, orguide, when these officials do not in fact havemore seniority in terms of length of employmentthan the employees chosen for layoff.WE WILL notify the Employer that we have noobjection to reinstating the affected unit employeeswho but for the unlawful assignment or supersen-iority would not have been laid off.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL jointly and severally with the Employ-er make whole Floyd Wesley Johnson, MichaelPortanova, or any other employees for any loss ofearnings they may have suffered as a result of thediscrimination practiced against them and in favorof the Union's recording secretary, trustees, ser-geant-at-arms, and guide, by paying each such em-ployee a sum equal to what they would haveearned had they not been discriminatorily laid off,less any interim earnings, plus interest.INTERNATIONAL UNION, UNITEDAUTOMOBILE, AEROSPACE AND AG-RICULTURAL IMPLEMENT WORKERSOF AMERICA, U.A.W., LOCAL 721DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge. This con-solidated matter is one of a series of cases calling intoquestion the legality of a standard preferential seniorityclause negotiated into collective-bargaining agreementsby locals of the International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, U.A.W. (UAW). The General Counsel has al-leged that by implementing the preferential seniorityclause as to certain of the local union officers in connec-tion with a layoff in late 1981 and early 1982, the Re-spondent Company and the Respondent Union have vio-lated, respectively, Section 8(aXl) and (3) and Section8(b)(1XA) and (2) of the National Labor Relations Act.Both Respondents deny that they have engaged in anyunlawful activity. The Respondent Union specificallycontends that a clause which grants preferential seniorityto union officers, even though they do not participate inthe handling of grievances, is nevertheless permissiblewhere it can be shown that such is necessary to preservethe organizational integrity of the Union. In addition, theRespondent Company argues that in the event a viola-tion is found, since the superseniority clause was enteredinto at the insistence of the Union, the Company shouldbe held only secondarily liable and that any backpayshould first be the responsibility of the Union.On the record as a whole, including my observation ofthe witnesses, briefs, and arguments of counsel, I makethe followingFINDINGS OF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONThe Respondent Employer, Wayne Transportation, aDivision of Wayne Corporation (the Respondent Compa-ny or Company) is engaged at Richmond, Indiana, in themanufacture, sale, and distribution of school buses andannually, in the course and conduct of this business, sellsand ships directly to points outside the State of Indianafinished products, goods, and materials valued in excessof $50,000 and annually receives directly from pointsoutside the State of Indiana goods, products, and materi-als valued in excess of $50,000. It is admitted, and I find,that the Company is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America,U.A.W., Local 721 (the Respondent Union or Union) isadmitted to be, and I find is, a labor organization withinthe meaning of Section 2(5) of the Act.11I. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe material facts giving rise to this matter are undis-puted. For many years the Union has represented a basic167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction and maintenance bargaining unit of the Com-pany's employees, which prior to the layoff numbered inthe range of 1000. The Union is coextensive with thebargaining unit and all the union officers are employeesof the Company.The Union and the Company have negotiated a seriesof collective-bargaining agreements, the most recent ofwhich is effective from March 1, 1981, until March 1,1984. Among other things, the collective-bargainingagreement includes a clause entitled "Preferential Senior-ity" and in pertinent part reads as follows:A. Bargaining Committee members, ExecutiveBoard members, and Time Study Stewards shall ex-ercise day shift preference during their term inoffice.B. The Bargaining Committeemen, ExecutiveBoard members and Time Study Stewards shallrank above all other employees in their respectiveclassifications on a departmental basis.E. Order of Preferred Seniority:1. President2. Vice President3. Committeemen (3)4. Recording Secretary5. Financial Secretary6. Trustees (3)7. Sergeant-At-Arms8. Guide9. Time Study StewardsIn December 1981 and January 1982 the Company hada mass layoff, which reached substantially all its bargain-ing unit employees. In selecting employees for layoff,consideration was given to the preferential seniorityclause of the contract. As a result, the two ChargingParties herein, Floyd Wesley Johnson and Michael Por-tanova, were laid off, both of whom had greater naturalseniority than some employees retained including one ormore of the following: recording secretary, sergeant-at-arms, guide, and trustees. (The parties stipulated thatonly the entitlement of these officers to superseniority isat issue.) Thus it was stipulated that but for the existenceand implementation of the preferential seniority clause inthe collective-bargaining agreement, the two ChargingParties, by virtue of their natural seniority, would havemaintained their jobs, or at least some job in the bargain-ing unit.The UAW constitution, as well as the Union's bylaws,defines the duties of the officers, including recording sec-retary, sergeant-at-arms, guide, and trustees. In brief, therecording secretary keeps minutes of membership and ex-ecutive board meetings. The sergeant-at-arms assists thepresident and preserves order at membership meetings, asdoes the guide, who is also charged with making surethat all present at the meeting are entitled to be there.The trustees have general supervision over the funds andI The Company's employment manager was unable to say preciselywho would have been retained but for application of the preferential se-niority clause because of the effect of the domino effect of bumping.property of the Union and twice a year conduct an auditof the Union's funds. They are charged with other relat-ed duties.All the officers named in the preferential seniorityclause are members of the Union's executive board. Arti-cle 38, section 7 of the UAW constitution reads:The Executive Board shall be empowered to repre-sent the Local Union between meetings of theLocal Union when urgent business requires promptand decisive action. In no case, however, shall theExecutive Board transact any business that mayaffect the vital interests of the Local Union until theapproval of the membership is secured, or of theshop organization in the case of an AmalgamatedLocal Union.The Union's bylaws track this language in article 18,section 2:Between membership meetings, the ExecutiveBoard shall be the highest authority of the LocalUnion and shall be empowered to act on behalf ofthe membership, to the extent that urgent businessrequires prompt and decisive action, subject to sub-sequent membership approval, but the ExecutiveBoard may not take action affecting the vital inter-ests of the Local Union without prior membershipapproval.An interpretation of article 38, section 7 in the UAWconstitution reads:The decision as to what is "urgent business" which"requires prompt and decisive action" is one whichthe Local Executive Board must make for itself,subject to the right of the membership to questionthe soundness of the Board's decision in each case(citation omitted).It is undisputed that the executive board of the Unionmeets monthly at the Union's in-plant office and makes avariety of decisions concerning the interests of the mem-bership. The executive board, however, does not becomedirectly involved in the grievance procedure, such beinghandled by the stewards or the bargaining committee de-pending on the step. The executive board does determinewhether or not to pursue a denied grievance to arbitra-tion. As to this, as well as other matters before the exec-utive board, each member has an equal vote and voice.Finally, there is testimony that each member of the ex-ecutive board is in daily contact with rank-and-file mem-bers of the Union. These contacts generate informalcomplaints and suggestions which are then taken up withthe executive board. Such cover a wide variety of mat-ters affecting the membership.Thus the evidence shows that the direct administrationof the contract "on the plant level" is performed bystewards, area stewards, and ultimately the bargainingcommittee (comprised of the president, vice president,and three members). However, the executive board doesmeet regularly, and does make decisions concerning theadministration of the Union as well as discussing and168 WAYNE CORP.making decisions concerning many matters brought totheir attention by the membership.On these facts, the General Counsel contends that thegrant of superseniority to the recording secretary, ser-geant-at-arms, guide, and trustees is unlawful since theyare not at all involved in the handling of grievancesunder the collective-bargaining agreement. The Union,though agreeing that these individuals do not perform"steward type" functions, maintains that giving thempreferential seniority for layoff and recall is justified inorder to preserve the organizational continuity of theUnion.B. Analysis and Concluding FindingsThe principal case in this area is Dairylea Cooperative,219 NLRB 656 (1975), where the Board (Member Fan-ning dissenting) held that a contractual grant of super-seniority to a shop steward going beyond layoff andrecall is unlawful. To link the grant of a working condi-tion benefit to union activism necessarily tends to dis-criminate against those who choose to exercise their Sec-tion 7 right to refrain from engaging in union activity.The Board, however, recognized in Dairylea Coopera-tive, supra at 658:...that it is well established that steward super se-niority limited to layoff and recall is proper eventhough it, too, can be described as tying to someextent an on-the-job benefit to union status. Thelawfulness of such restricted super seniority is, how-ever, based on the ground that it furthers the effec-tive administration of bargaining agreements on theplant level by encouraging the continued presenceof the steward on the job. [Citing Aeronautical In-dustrial District Lodge 727 v. Campbell, 337 U.S. 521(1949), a case arising under the Selective ServiceAct of 1940 but which had been recognized by theBoard as applicable to proceedings under the Na-tional Labor Relations Act.]The apparent assumption on which this exclusion restsis that if a steward is laid off there is no guarantee hewould continue to be active on behalf of the bargainingunit or that the union would be able to replace him. Inshort, there is recognized a reasonable chance that theunit would be unrepresented in the event of layoff of thejob steward; hence, any objection to superseniority forsuch an employee is outweighed by his general useful-ness to the bargaining unit as a whole. Such, however,would not apply with regard to other on-the-job benefitswhere seniority is a consideration. Thus the Board heldthat to reward a steward with improved working condi-tions was necessarily to the detriment of others whochoose, for whatever reasons, not to become stewardsand is unlawful.Member Fanning dissented and has consistently reject-ed this conclusion as set forth most recently in AmericanCan Co., 244 NLRB 736, 740 (1979), (American Can II),where he and Member Truesdale wrote:...the only real effect of such provisions is to en-courage and reward service as a union official. Nordo we believe that rewarding union officials fortheir service adversely affects unit employees. Tothe contrary, such rewards serve to benefit all theemployees in the unit. A union can represent unitemployees only through the actions of its officersand stewards. To encourage quality representationby giving superseniority rewards to such officersthus serves the interests not only of unions and em-ployers but also of all employees, both members andnonmembers.The majority of the then-sitting Board has been just asconsistent in rejecting this argument in the many super-seniority cases which have come up since 1975. The var-ious members have had different opinions concerning thenature and scope of permissible superseniority, but gener-ally a majority of the Board has concluded that toreward one employee with job tenure necessarily is topunish some other employee where the basis of thereward and the punishment is union activism or con-versely the lack of it.From Dairylea forward, the Board has found unlawfulsuperseniority going beyond layoff and recall (absentproof of justification) and has generally limited protec-tion to those employees whose duties as union officersinvolved the effective administration of the collective-bargaining agreement.Thus in Electrical Workers IU Local 623 (Limpco Mfg.),230 NLRB 406 (1977), enfd. sub nom. Anna D'Amico v.NLRB, 582 F.2d 820 (3d Cir. 1978), the Board conclud-ed that superseniority for layoff and recall for the re-cording secretary of the union (who happened to be theonly union officer working at the facility in question)was permissible in view of her role in the overall admin-istrative of the collective-bargaining agreement.And in Otis Elevator Co., 231 NLRB 1128 (1977), theBoard concluded it was not unlawful to grant supersen-iority for layoff and recall to the sergeant-at-arms be-cause he was an ex officio member "of the executiveboard and therefore responsible for administration of thelocal, including the latter's collective-bargaining agree-ment."'In dismissing Limpco and Otis Elevator, the Boardbroadened the permissible limits of those who might begiven superseniority to any union officer for whom itcould be demonstrated was involved in the responsibleadministration of the collective-bargaining agreement.Superseniority for layoff and recall does not have to belimited to those who perform steward-type duties.In American Can Co., 235 NLRB 704 (1978) (AmericanCan I), the Board has found permissible the grant of su-perseniority to a trustee and a guard. Upon reconsider-ation (American Can II, supra), the Board concluded thatsuperseniority as to these two union officers was in factviolative of the Act with Members Jenkins and Penellos In Otis Elevator the Board also noted, in an apparent departure fromDairylea, that the burden was on the Oeneral Counsel to prove that thesuperseniority for layoff and recall was invalid rather than on the unionto justify its application. As noted in Limpco, however, the party relyingon a clause going beyond layoff and recall has the burden of justifying itsvalidity.169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcluding, as they had previously, that superseniorityfor any officer who does not also serve as a steward isimpermissible. Member Murphy concluded that the su-perseniority clause was lawful on its face; however, thefacts showed that neither of the two individuals in ques-tion had duties relating to the general furthering of thecollective-bargaining relationship. Their duties were just"too remote to justify super seniority for such positions."As noted above, then Chairman Fanning and MemberTruesdale dissented.Thus, the precedent which I am bound to follow is:Superseniority limited to layoff and recall (and for otherpurposes if justification can be established) may lawfullybe granted to individuals performing steward-type func-tions as well as other union officers for whom it can beshown are responsible for administration of the localunion and the collective-bargaining agreement. Here therecording secretary, sergeant-at-arms, guide, and trusteesin fact do participate as members of the executive boardin the administration of the Union. They have equalstanding with other members of the executive board.And the executive board has some involvement in super-vising the collective-bargaining agreement. Accordingly,notwithstanding that they do not perform any steward-type function, they meet the test for allowable supersen-iority. Therefore I conclude that seniority preference forpurposes of layoff and recall is not unlawful as to theseofficers. 3However, it should be noted that I find unpersuasivethe Union's contention that its viability as an institutionis dependent on continuity of its officers which in turnrequires that they all be protected from layoff. If the sixofficers in question were not given preferential seniorityin the event of a layoff, replacements could be electedfrom those still working, without any necessary loss tothe organization. Here, for instance, Portanova had beenthe financial secretary for 16 years and the recordingsecretary for 3 years. And there would in any event becontinuity with those officers about whose supersenioritythere is no dispute. At least there is no showing to thecontrary. Furthermore, as the Board pointed out in Dair-ylea, "it remains the union's task to build and maintain itsown organization" without using on-the-job benefits.[Recommended Order for dismissal omitted from pub-lication.]' Though the contract clause appears broader, the only issue litigatedconcerns layoff and recall seniority for the named offcers. On this issue,I note that different results have been reached involving sister locals ofthe Union based on the facts of record. McQuay-Norris Inc., 258 NLRB1397 (1981); Design d Mfg. Corp., 267 NLRB 440 (1983).170